Appellant presents his motion for rehearing, complaining chiefly that we erred in holding the evidence sufficient to sustain the judgment; and further urging that there was no identification of the property sold by appellant, and no positive testimony of any loss by the alleged owner.
We have again gone over the statement of facts on these points. The house from which the alleged stolen property was taken, was a wholesale grocery, carrying a large stock of various kinds of groceries. H. Connell was the manager, and as such had the care, control, and management of said property, and was familiar with said stock. He testified as follows:
"On the second day of April, 1918, we had some property stolen down there . . . There was some property stolen, or missed. . . . There was some sugar taken . . . packed in sacks . . . one hundred pound sacks . . . Yes, there was some lard missed . . . I identified the coffee that was recovered. . . . The value of the two sacks of coffee I recovered was about twenty-five or thirty dollars. The two 100 pounds sacks of sugar were worth $8 a sack; three 100 pound cans of lard was worth *Page 34 
twenty cents a pound; the seven cases of lard was worth $10 a case."
The property thus spoken of by Mr. Connell, was sold by appellant to witness Fluellyn, who testified to the statements made by appellant in accounting for his possession of said property, and right to sell same. These statements made by appellant, were unquestionably false. There was no attempt made on the trial by appellant, or by any witness for him, to suggest that said property was honestly acquired by him, or that he had no connection therewith, or that his connection, if any, was innocent. The evidence was sufficiently strong to warrant the jury in convicting appellant, and giving him the punishment fixed.
We think the matter of the admission of the statement of the witness Fluellyn, made some time after the alleged theft, was correctly decided in the original opinion.
We have carefully gone over each contention made by appellant in his motion, but regret our inability to agree with same.
The motion for rehearing will be overruled.
Overruled.